Citation Nr: 1534457	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-01 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability due to service connection disability (TDIU).

2.  Entitlement to an initial disability rating higher than 10 percent for laceration of the right long finger and right ring finger, status post-excision bony exostosis at the proximal interphalangeal joint of the right long finger, on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1).


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1979 to April 1983.

This matter initially arose from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, that granted service connection for laceration of the right long finger and right ring finger, status post-excision bony exostosis at the proximal interphalangeal joint of the right long finger, and assigned a 10 percent rating.  The Veteran appealed this decision to the Board of Veterans Appeals (Board), and the Board denied a higher rating in July 2013.  

The Veteran appealed the Board's July 2013 decision to the Court of Appeals for Veterans Claim (Court) and, in a Memorandum Decision in December 2014, the Court remanded the issues of entitlement to a TDIU and entitlement to an initial disability rating higher than 10 percent for laceration of the right long finger and right ring finger, status post-excision bony exostosis at the proximal interphalangeal joint of the right long finger, on an extra-schedular basis under 38 C.F.R. § 3.321(b)(1), to the Board.  The matter is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


REMAND

In the December 2014 Decision Memorandum, the Court affirmed the Board's denial of a rating higher than 10 percent for service connected laceration of the right long finger and right ring finger, status post-excision bony exostosis at the proximal interphalangeal joint of the right long finger on a scheduler basis, and found that a remand to the Board was warranted to address the issue of entitlement to a TDIU.  In this regard, the Veteran's only service-connected disability is his right finger disability and thus he does not meet the minimum percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, the Court found that consideration is warranted for a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).   The Court further found that the issue of entitlement to a TDIU could impact the issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321 and thus remanded this issue to the Board as well.   

With respect to these issues, the Board finds that additional development is warranted prior to their adjudication.  The Veteran has not been provided with notice of the duties to notify and assist in regard to the issue of entitlement to a TDIU.  As such, a remand is necessary, and an opinion as to whether the Veteran is unemployable due to his service-connected disability should be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Also, any pertinent outstanding medical evidence should be obtained.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with a proper notice letter in connection with his claim for TDIU.
 
2.  The RO should provide the Veteran with the opportunity to identify any additional relevant treatment records, from either private or VA facilities, which pertain to his TDIU claim, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records, as well as to update any outstanding VA medical records.  All reasonable attempts should be made to obtain such records.

3.  Schedule the Veteran for an appropriate VA compensation examination to determine the effect of his service-connected right finger disability on his ability to obtain or maintain substantially gainful employment (for TDIU).  The Veteran's claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  Any tests deemed necessary should be performed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  After determining whether the Veteran is entitled to a TDIU, consider whether his underlying increased rating claim for his right finger disability should be referred for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).

If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




